RADER, Chief Judge,
dissenting in part.
This court construes “body,” as used in the '224 patent and the '077 patent, to require a one-piece structure. Because the language of the claims make clear that “body” does not contain such a limitation, and it is improper to import limitations *1312from the specification into the claims, I respectfully dissent.
I
In Phillips v. AWH Corp., this court recognized as “a bedrock principle of patent law” that the claims themselves, not the written description portion of the specification, define the patented invention. 415 F.3d 1303, 1312 (Fed.Cir.2005). Claim language is to be given its ordinary and customary meaning, as understood by a person of ordinary skill in the art at the time of the invention. Id. at 1312-13. In this case, neither party contends that “body” has a special, technical meaning in the field of art, and thus claim construction requires “little more than the application of the widely accepted meaning of commonly understood words.” Id. at 1314. The ordinary and customary meaning of “body” does not inherently contain a one-piece structural limitation. Moreover, neither the claim language nor the written description evinces intent by the patentee to limit the scope of “body” to one-piece bodies.
To the contrary, the language in the claims makes clear that “body” is not limited to a one-piece structure. In order for dependent claims 14 and 57 in the '224 patent to have claim scope different from independent claims 1 and 43, respectively, “body” cannot be limited to a one-piece structure. Claim 1 of the '224 patent claims “[a] syringe comprising a hollow body” with various additional limitations. '224 patent col.18 1.38. Claim 14 claims “[t]he syringe of claim 1 comprising a one-piece barrel.” Id. col. 19 1.47. Similarly, claim 43 of the '224 patent claims a syringe assembly comprising “a hollow syringe body” and other components, id. col.22 1.38, while claim 57 claims “[t]he syringe assembly of claim 43 wherein the body comprises a one-piece barrel,” id. col.24 11.23-24. Under the doctrine of claim differentiation, “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Phillips, 415 F.3d at 1315. This presumption is “especially strong when the limitation in dispute is the only meaningful difference between an independent and dependent claim, and one party is urging that the limitation in the dependent claim should be read into the independent claim.” SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed.Cir.2003). That is precisely the situation in this case. The only difference between independent claims 1 and 43 and dependent claims 14 and 57, respectively, is the addition of the “one-piece” limitation in the dependent claims, and appellants seek to read this “one-piece” limitation from the dependent claims into the independent claims. Such a reading would render the dependent claims completely superfluous.
Certainly, the claims do not stand alone and must be read in light of the specifications. Phillips, 415 F.3d at 1315. Nothing in the specifications, however, rebuts the strong presumption created by the claim language that “body” does not contain a one-piece structural limitation. The specifications do not reveal a special definition given by the inventor to the word “body.” Nor do the specifications contain an intentional disclaimer or disavowal of claim scope by the inventor.
Although the specifications state that “[o]ne of the problems of the prior art of retractable syringes is the sheer number and complexity of parts which must be formed and assembled,” '224 patent col.l 11.55-57, reducing the number of parts required to make the syringe is only one of numerous objectives disclosed by the '224 and '077 patents. For example, other objectives include creating a retractable syringe that does not require breaking of *1313internal parts, is not temperature sensitive, will not prematurely retract, requires relatively low thumb pressure to activate, has a high blowout pressure, and prevents reuse. See '224 col.l 1.57-col.3 1.5. “[T]he fact that a patent asserts that an invention achieves several objectives does not require that each of the claims be construed as limited to structures that are capable of achieving all of the objectives.” Phillips, 415 F.3d at 1327 (internal quotations omitted). Accordingly, the fact that a one-piece body would achieve one of the objectives of the patented invention does not mean that such a limitation should be read into every claim. This is particularly true given the fact that a one-piece barrel is explicitly required in some of the dependent claims in the '224 patent.
The fact that the embodiments described in the specifications have one-piece bodies is also an insufficient basis for construing “body” to have a one-piece structural limitation. It is improper to import limitations from the specification into the claims, and this court has expressly and repeatedly warned against confining claims to specific embodiments of the invention set forth in the specification. See Phillips, 415 F.3d at 1323.
While portions of the specifications reference a “one piece hollow outer body,” see, e.g., 224 patent col.3 11.16-17, these references do not rise to the level of an expression of manifest exclusion or an express disclaimer of claim scope. See Gillette Co. v. Energizer Holdings, Inc., 405 F.3d 1367, 1374 (Fed.Cir.2005) (“words or expressions of manifest exclusion or explicit disclaimers in the specification are necessary to disavow claim scope”). In fact, the inventor’s consistent use of the modifier “one piece” (or “one-piece”) both in the claims and in the written description when he intended to describe a syringe with a one-piece body strongly implies that “body,” standing alone, does not inherently contain a one-piece structural limitation. See Phillips, 415 F.3d at 1314 (use of the term “steel baffles” “strongly implies that the term ‘baffles’ does not inherently mean objects made of steel”). When the inventor intended to impose a one-piece structural limitation, he did so explicitly, as shown by dependent claims 14 and 57 in the '224 patent. Consequently, this court should not impose such a structural limitation on claims that merely use the term “body” without a “one-piece” modifier. Such a construction is contrary to the ordinary and customary meaning of the word “body,” violates the doctrine of claim differentiation, and lacks support in the patents at issue.
II
Based on a construction of “body” that contains a one-piece limitation, this court reverses the district court’s denial of BD’s renewed motion for judgment as a matter of law and finds non-infringement of the asserted claims as a matter of law. Because I find that “body” does not contain a one-piece limitation and also find that the trial record contains substantial evidence supporting the jury’s finding of infringement, I would affirm the district court’s judgment that the 3mL Integra infringed claims 43, 55, 60, and 61 of the '224 patent and claim 25 of the '077 patent.